DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. 
	The applicant argues that Takeyama et al. (WO2018198478A1), which is English equivalent of US20200059313A1, “is assigned to Fujitsu Limited as is the instant application.”
	However, the examiner respectfully would point out that the Takeyama et al. (WO2018198478A1) has the publication date of 11/1/2018 which is more than a year before the effective filing date of the claimed invention. Thus, Takeyama et al. (WO2018198478A1) is still prior art to the instant application.
	The applicant further argues that “the Office Action references the optical tap 42 and a synchronization detection unit 43. While FIG. 7 discloses a connection between the wavelength demultiplexing unit 17, optical tap 42 and synchronization detection unit 43, there is no connection between the first wavelength conversion unit 14A and the third wavelength connection unit 14C. Accordingly, the cited reference at least fails to disclose or teach …” the claimed invention.
	However, the examiner respectfully disagrees. The claim language does not require that the connection is a direct connection. The connection between the pump light source 15A and the pump light source 15C is facilitated through the wavelength combining unit 16, wavelength demultiplexing unit 17, optical tap 42, and synchronization detection unit 43. Thus, there is an indirect connection and it still reads on the claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunziker et al. (US6509987B1) in view of Takeyama et al. (WO2018198478A1) which is English equivalent of US20200059313A1.
	Regarding claim 1, Hunziker et al. discloses An optical system for amplifying optical signals (Fig. 4), comprising: 
	a first wavelength conversion module (Fig. 4; the channel band converter 410) configured to: receive a wavelength division multiplexing (WDM) input signal (Fig. 4; Fig. 1; the channel band converter receives the wavelength division multiplexed input signal as shown in Fig. 1); 
	couple the WDM input signal with the first pump wavelength to generate a first coupled signal (Fig. 4; Fig. 2; Column 3, line 4-7; coupler 15, which may be, e.g., a conventional WDM combiner, ; 
	perform a first wavelength conversion of the first coupled signal to generate a first wavelength converted signal (Fig. 4; Fig. 3; Fig. 2; Column 3, lines 22-30; the second step creates a mirror image of each such input wavelength in the desired signal band. Wavelength converter 25 thus outputs (a) the original signals in the first bandwidth, (b) laser pump signal. Optical filter 30 in a conventional manner passes and outputs the optical signal in the desired band and rejects the original optical signals in the first band as well as the laser pump signal), wherein the power of the first pump wavelength is such that the first wavelength conversion is performed with a conversion efficiency of approximately between -5 dB and 5 dB (Fig. 3; the power of the C-band signals and the power of the L-band signals are equal. Thus, the conversion efficiency is approximately 0dB); 
	an optical amplifier (Fig. 4; the optical amplifier 415) configured to amplify the first wavelength converted signal to generate an amplified first wavelength converted signal (Fig. 4; Column 3, lines 42-46; optical amplifier 415, which is designed to amplify signals in the first band, is thus capable of amplifying the signal that it receives at its input and output an amplified version of the signal to path 416 extending to channel converter 420); 
	a second wavelength conversion module (Fig. 4; the channel band converter 420) configured to: receive the amplified first wavelength converted signal (Fig. 4; the channel band converter 420 receives the output of the optical amplifier 415 as shown); 
	couple the amplified first wavelength converted signal with the second pump wavelength to generate a second coupled signal (Fig. 4; Fig. 2; Column 3, line 4-7; coupler 15, which may be, e.g., a conventional WDM combiner, combines the output of the laser pump 10 with the incoming composite signal formed from optical signals within the first band of wavelengths); 
	perform a second wavelength conversion of the second coupled signal to generate a second wavelength converted signal (Fig. 4; Fig. 3; Fig. 2; Column 3, lines 22-30; the second step creates a mirror image of each such input wavelength in the desired signal band. Wavelength converter 25 thus outputs (a) the original signals in the first bandwidth, (b) laser pump signal. Optical filter 30 in a conventional manner passes and outputs the optical signal in the desired band and rejects the original optical signals in the first band as well as the laser pump signal), wherein the power of the second pump wavelength is such that the second wavelength conversion is performed with a conversion efficiency of approximately between -5dB and 5 dB (Fig. 3; the power of the C-band signals and the power of the L-band signals are equal. Thus, the conversion efficiency is approximately 0dB); and 
	output the second wavelength converted signal (Fig. 4; the output signal 421 is twice converted through channel band converter 410 and the channel band converter 420), wherein 
	the first wavelength conversion module further comprising: a first wavelength conversion pump to generate the first pump wavelength (Hunziker et al., Fig. 3; Fig. 2; the laser pump 10 produce wavelength 1565 nm); 
	a first coupler (Hunziker et al., Fig. 2; coupler 15) configured to combine the WDM input signal with the first pump wavelength to generate the first coupled signal (Hunziker et al., Fig. 4; Fig. 2; Column 3, line 4-7; coupler 15, which may be, e.g., a conventional WDM combiner, combines the output of the laser pump 10 with the incoming composite signal formed from optical signals within the first band of wavelengths); and a first non-linear element (NLE) configured to add an idler signal to the first coupled signal to perform the first wavelength conversion of the first coupled signal to generate the first wavelength converted signal (Hunziker et al., Fig. 2; Fig. 3; Column 3, line 10 and lines 14-16; the signal is input to the non-linear wavelength converter 25. The wavelength converter 25 processes the combined signal using a non-linear two step function similar to four-wave mixing. As can be seen in Fig. 3, idler wave signals are generated on the other side of the wavelength of the pump),
	the optical amplifier amplifies the idler signal included in the first wavelength converted signal (Hunziker et al., Fig. 4; Fig. 3; the wavelength converted signals output by the channel band converter 410 is amplified by the optical amplifier 415. As can be seen in Fig. 3, the wavelength converted signals are the idler wave signals that are generated on the other side of the wavelength of the pump), and 
	the second wavelength conversion module further comprises: a second wavelength conversion pump to generate the second pump wavelength (Fig. 3; Fig. 2; the laser pump 10 in the channel band converter 420 produce wavelength 1565 nm); 
	a second coupler (Fig. 2; coupler 15 in the channel band converter 420) configured to combine the amplified idler signal included in the first wavelength converted signal with the second pump wavelength  (Fig. 4; Fig. 2; Column 3, line 4-7; coupler 15, which may be, e.g., a conventional WDM combiner, combines the output of the laser pump 10 with the incoming composite signal formed from optical signals within the first band of wavelengths); and a second NLE configured to generate an additional amplified signal for the second coupled signal to perform the second wavelength conversion of the second coupled signal to generate the second wavelength converted signal (Fig. 2; Fig. 3; Column 3, line 10 and lines 14-16; the signal is input to the non-linear wavelength converter 25. The wavelength converter 25 processes the combined signal using a non-linear two step function similar to four-wave mixing. As can be seen in Fig. 3, additional wave signals are generated on the other side of the wavelength of the pump), and
	However, Hunziker et al. does not expressly disclose adjust a power of a pump wavelength; wherein the first pump wavelength and the second pump wavelength are phase modulated to suppress stimulated Brillouin scattering (SBS).
	Takeyama et al. discloses adjust a power of a pump wavelength (Fig. 2; Para. 24 (Para. 71 of US20200059313A1); FIG. 2 is an explanatory diagram illustrating an example of the wavelength conversion unit 14 with the excitation light source 15. The excitation light source 15 illustrated in FIG. 2 , wherein the first pump wavelength and the second pump wavelength are phase modulated to suppress stimulated Brillouin scattering (SBS) (Takeyama et al., Fig. 2; Para. 14 (Para. 99 of US20200059313); The wavelength conversion unit 14 causes a nonlinear optical medium 33 to propagate multiplexed light and excitation light to convert the multiplexed light into light of an arbitrary wavelength band. Excitation light of FM modulation (or PM modulation) may be used. In this case, the excitation light of FM modulation can suppress stimulated Brillouin scattering (SBS)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the pump light, as taught by Takeyama et al., in the system of Hunziker et al. to control the output signals of the converter WDM signal and to suppress stimulated Brillouin scattering.
	However, the present combination does not expressly disclose a connection is provided between the first wavelength conversion pump and the second wavelength conversion pump in which information for synchronizing the first wavelength conversion pump and the second wavelength conversion pump is communicated through the connection.
	In another embodiment, Takeyama et al. discloses a connection is provided between the first wavelength conversion pump and the second wavelength conversion pump in which information for synchronizing the first wavelength conversion pump and the second wavelength conversion pump is communicated through the connection (Fig. 7; (Para. 102 of US20200059313A1); The second transmission device 2B includes an optical tap 42 and a synchronization detection unit 43. The optical tap 42 optically branches the L-band second multiplexed light demultiplexed by the wavelength demultiplexing unit 17 to the synchronization detection unit 43. The synchronization detection unit 43 extracts an FM component included in the L-band second multiplexed light. The synchronization detection unit 43 synchronizes the FM component extracted from the L-band second multiplexed light with a signal source 23 of a third excitation light source 15C, thereby outputting the excitation light after FM conversion to the third wavelength conversion unit 14C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a synchronization channel, as taught by Takeyama et al., in the present combination to synchronize both pump light at the transmitting side and the receiving side in order to properly recover the optical signals and to reduce error that might occur due to the difference in the optical pump signals. 
	Regarding claim 10, the present combination discloses The optical system of claim 1, as described and applied above, wherein the power of the first pump is adjusted such that the first wavelength conversion is performed with approximately 0 dB conversion efficiency, and the power of the second pump is adjusted such that the second wavelength conversion is performed with approximately 0 dB efficiency (Hunziker et al., Fig. 3; the power of the C-band signals and the power of the L-band signals are equal. Thus, the conversion efficiency is approximately 0dB).
	Regarding claim 11, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 1.

	Regarding claim 13, the present combination discloses The method of claim 12, as described and applied above, after adding the idler signal, filtering the WDM input signal and the first pump wavelength from the first wavelength converted signal (Hunziker et al., uHuHuFig. 4; Fig. 3; Fig. 2; Column 3, lines 27-30; Optical filter 30 in a conventional manner passes and outputs the optical signal in the desired band and rejects the original optical signals in the first band as well as the laser pump signal).
	Regarding claim 14, the present combination discloses The method of claim 13, as described and applied above, wherein amplifying the first converted signal includes amplifying the idler signal included in the first wavelength converted signal (Hunziker et al., Fig. 4; Fig. 3; the wavelength converted signals output by the channel band converter 410 is amplified by the optical amplifier 415. As can be seen in Fig. 3, the wavelength converted signals are the idler wave signals that are generated on the other side of the wavelength of the pump).
	Regarding claim 15, the present combination discloses The method of claim 14, as described and applied above, wherein performing the second wavelength conversion further includes generating an additional amplified signal to the second coupled signal to perform the second wavelength conversion of the second coupled signal to generate the second wavelength converted signal (Hunziker et al., Fig. 2; Fig. 3; Column 3, line 10 and lines 14-16; the signal is input to the non-linear wavelength converter 25. The wavelength converter 25 processes the combined signal using a non-linear two step function similar to four-wave mixing. As can be seen in Fig. 3, additional wave signals are generated on the other side of the wavelength of the pump).
	Regarding claim 16, the present combination discloses The method of claim 15, as described and applied above, after adding the additional signal, filtering the amplified idler signal and the second pump wavelength from the second converted signal (Hunziker et al., uHuHuFig. 4; Fig. 3; Fig. 2; Column 3, lines 27-30; Optical filter 30 in a conventional manner passes and outputs the optical signal in the desired band and rejects the original optical signals in the first band as well as the laser pump signal).
	Regarding claim 17, the present combination discloses The method of claim 16, as described and applied above, wherein outputting the second converted signal includes outputting the additional amplified signal (Hunziker et al., uHuHuFig. 4; Fig. 3; Fig. 2; Column 3, lines 27-30; Optical filter 30 in a conventional manner passes and outputs the optical signal in the desired band and rejects the original optical signals in the first band as well as the laser pump signal).
	Regarding claim 18, the present combination discloses The method of claim 15, as described and applied above, wherein the first pump wavelength and the second pump wavelength are phase modulated to suppress stimulated Brillouin scattering (SBS) (Takeyama et al., Fig. 2; Para. 14 (Para. 99 of US20200059313); The wavelength conversion unit 14 causes a nonlinear optical medium 33 to propagate multiplexed light and excitation light to convert the multiplexed light into light of an arbitrary wavelength band. Excitation light of FM modulation (or PM modulation) may be used. In this case, the excitation light of FM modulation can suppress stimulated Brillouin scattering (SBS)).
	Regarding claim 20, the present combination discloses The optical system of claim 1, as described and applied above, wherein the first wavelength conversion module does not provide amplification of the WDM input signal (Hunziker et al., Fig. 4; Fig. 3; Fig. 2; Column 3, lines 27-30; Optical filter 30 in a conventional manner passes and outputs the optical signal in the desired band and rejects the original optical signals in the first band as well as the laser pump signal. Thus, the optical amplifier 415 only amplifies the converted wavelength signals).		
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunziker et al. (US6509987B1) and Takeyama et al. (WO2018198478A1) in view of RP Photonics Encyclopedia (2018).
	Regarding claim 2, the present combination discloses The optical system of claim 1, as described and applied above.
 the optical amplifier is an erbium doped fiber amplifier (EDFA).
	RP Photonics Encyclopedia discloses the optical amplifier is an erbium doped fiber amplifier (EDFA) (Fig. 1; page 2; Erbium-doped fiber amplifiers are the by far most important fiber amplifiers in the context of long-range optical fiber communications; they can efficiently amplify light in the 1.5m wavelength region, where telecom fibers have their loss minimum).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize EDFA, as taught by RP Photonics Encyclopedia, because EDFA can efficiently amplify light in the 1.5m wavelength region, where telecom fibers have their loss minimum.
Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunziker et al. (US6509987B1) and Takeyama et al. (WO2018198478A1) in view of Watanabe (US20040004780A1).
	Regarding claim 4, the present combination discloses The optical system of claim 1, as described and applied above, further comprising a first optical filter (OTF) (Hunziker et al., Fig. 2; the filter 30) to filter the WDM input signal and the first pump wavelength from the first wavelength converted signal (Hunziker et al., uHuHuFig. 4; Fig. 3; Fig. 2; Column 3, lines 27-30; Optical filter 30 in a conventional manner passes and outputs the optical signal in the desired band and rejects the original optical signals in the first band as well as the laser pump signal).
	However, the present combination does not expressly disclose optical tunable filter (OTF).
	Watanabe discloses optical tunable filter (OTF) (Fig. 2; Para. 66; While the optical bandpass filter 12 shown in FIG. 2 is a fixed bandpass filter, a tunable optical filter may be used instead to extract a given band of signal light).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tunable optical filter. One of ordinary skill in the art would have been motivated to do so because Hunziker et al. teaches that the laser pump may be a wavelength tunable 
	Regarding claim 7, the present combination discloses The optical system of claim 1, as described and applied above, further comprising a second OTF (Watanabe, Fig. 2; Para. 66; While the optical bandpass filter 12 shown in FIG. 2 is a fixed bandpass filter, a tunable optical filter may be used instead to extract a given band of signal light) to filter the amplified idler signal and the second pump wavelength from the second converted signal (Hunziker et al., uHuHuFig. 4; Fig. 3; Fig. 2; Column 3, lines 27-30; Optical filter 30 in a conventional manner passes and outputs the optical signal in the desired band and rejects the original optical signals in the first band as well as the laser pump signal).
	Regarding claim 8, the present combination discloses The optical system of claim 7, as described and applied above, wherein the second wavelength conversion module outputs the additional amplified signal (Hunziker et al., uHuHuFig. 4; Fig. 3; Fig. 2; Column 3, lines 27-30; Optical filter 30 in a conventional manner passes and outputs the optical signal in the desired band and rejects the original optical signals in the first band as well as the laser pump signal).	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636